DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 11-21-2019; consequently, claim(s) 1-23 is/are pending. This application has PRO 62/772,766 11/29/2018.

101 Patentability Analysis 
Claim(s) 1-23 is/are is/are patent eligible based on subsequent analysis herein.
Claim(s) 1-23, of the claimed invention is/are directed to a method, and apparatus classified under one of the listed statutory classifications (Step I: YES). 
Part 2A, Prong I: Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. The aforementioned claim(s) is/are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of managed business intelligence and managed targeted advertisement. This is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation, describe or set forth the selection of a markdown solution associated with schedules for product clearance sales or price markdowns by the employment of Gaussian Process Modelling employing an objective function, such, as a retailer’s business objectives, such as a profits, lower inventories, or a combination thereof, in evaluating selected markdown solutions from a set of markdown solutions set of markdown solutions, using a demand model, whose coefficients are generated by harnessing Bayesian estimation and past product data, wherein prior product data is employed in estimating a prior estimation, generating an updated estimation function, and while a termination condition is not met, recursively advertising, marketing or sales activities or behaviors; business relations)”. 
Representative method claim(s) 1, recite(s), in part, “… selecting a next markdown … generating an updated … markdown … and … selecting a markdown…”.  The limitation(s) detailed above, as drafted, fall(s) within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
More specifically, this/these step(s) is/are a process(es) that under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical elements as listed below, nothing in the claim element(s) precludes the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Independent claim(s) 9, 17, recite/describe nearly identical steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s) that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. This judicial exception is integrated into a practical application. In particular, the claim(s) recites the additional element(s) including:
a processor;
a memory coupled to the processor; and 
a program residing in the memory and being executed by the processor, the program [for performing method steps comprising]: 
“selecting a next markdown solution in a set of markdowns ….”
“generating an updated estimation function of the set of markdown solutions using the set of markdowns … and Gaussian Process Modeling”;
“determining if a termination condition is met using the updated estimation function”;
“ [recursively by continuous application of conditional if and Gaussian Process Model in markdown solutions] selecting a next markdown solution [until a determination that] the termination condition is being met … [using] the updated estimation function, select[] a markdown solution”; 
The requirement to execute the aforementioned element(s) of the aforementioned claim(s) 1, 9, 17, is associated with the claimed limitation(s). These additional technical 
Consequently, the totally of the claims, including their functional limitation(s) is/are considered to be additional elements, these limitations amounting to more than mere generic computer-based decisions/functions in response to some level of implicit data gathering, which amount to more than simply generic computer function. 
Consequently, the additional elements integrate the abstract idea/judicial exception into a practical application because it does impose meaningful limits on practicing the abstract idea. More specifically, the additional elements succeed by include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Dependent claim(s) 2-8, 10-16, and 18-23, inherit the patentability of their independent parent claim(s).
The Office has therefore determined that the additional element(s), or combination of additional elements, do integrate the abstract idea into a practical application. Thus, the claim is not “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=NO)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 7,912,748) in view of Swersky (US 2018/0349158).

Regarding claim(s) 1, 9, Rosenberg discloses: A markdown optimization method comprising, An apparatus comprising [1:25-39: “apparatus” and “method” uniquely designed to implement]:
a processor; [17:55-18:20, FIG 6: processor for executing a program, an artificial language expressing instruction to implement the method systems] 
a memory coupled to the processor; [17:55-18:20, FIG 6: processor for executing a program, an artificial language expressing instruction to implement the method systems, and a memory for storing said program] and
a program residing in the memory and being executed by the processor, the program including [17:55-18:20, FIG 6: an artificial language expressing instruction to implement the method systems, and a memory for storing said program, as executed processor]:
 
A) selecting a next markdown solution in a set of markdown solutions for evaluation, where each markdown solution in the set of markdown solutions defines a series of price reductions for a selected product to be implemented over a future defined time period (i.e., wherein a markdown solution evaluation module is represented by program instructions resident in memory, and configured to be executed by a processor; and a markdown solution is represented by a sequence or series of discrete steps or reductions in prices for a set of markdown solutions, a “scheduling group”, using combinatorial search, i.e., wherein selecting a next markdown is precluded by “[d]efinin[ing] a first subspace of permissible markdown [future] times for implementing the [future] permissible markdown price” and “[e]valuat[ing] a markdown schedule [a markdown solution] comprising the preferable permissible markdown time and the permissible markdown price step to determine if convergence criteria are met”); [as depicted in 3:50-56, selecting a next markdown includes first “[d]efinin[ing] a first subspace of permissible markdown [future] times for implementing the [future] permissible markdown price” and “[e]valuat[ing] a markdown schedule [a markdown solution] comprising the preferable permissible markdown time and the permissible markdown price step to determine if convergence criteria are met”, and then subsequently, as depicted in 3:56-61, when “convergence criteria” has not been met, define a “second subspace of permissible markdown times”, a next markdown solution subspace, and “repeating the evaluating a markdown schedule”; additionally, as depicted in 5:15-24: “[t]he markdown solution for each schedule group can be a sequence of discrete steps in price … [h]aving a minimum and maximum number of markdowns imposes constraints on and contributes to a solution space for markdowns”]

D) responsive to the termination condition not being met, returning to step A) (i.e., wherein when a termination condition, a “convergence criteria” has not been met, define a “second subspace”, a next markdown solution subspace, such as a “second subspace of permissible markdown times” and “repeating the evaluating a markdown schedule”); [3:56-61: when “convergence criteria” has not been met, define a “second subspace of permissible markdown times”, a next markdown solution subspace, and “repeating the evaluating a markdown schedule”]

Regarding [c], Rosenberg discloses employing updated markdown solutions (i.e., employing incremental model updates during a markdown); [3:25-26: “determining a markdown schedule comprising incremental model updates during a markdown]

Regarding [c], Rosenberg discloses employing a utility function iteratively (i.e., employing a “utility function” and employing it iteratively until an “iteration terminal condition” is satisfied); [11:45-52: employing a “utility function” until an “iteration terminal condition is satisfied”]

Regarding [d], Rosenberg discloses employing convergence criteria to determine that a termination condition has been met (i.e., wherein a condition has been reached such that any additional evaluations yield no improvement in the objective function); [15:15-22: “convergence criteria” wherein markdown solutions associated with a combinatorial search yield “no improvement in the objective function”]

Rosenberg does not explicitly disclose, as disclosed by Swersky:
B) generating an updated estimation function of the set of markdown solutions using the selected next markdown solution and Gaussian Process Modeling (i.e., wherein an estimation function generation module is represented by program instructions resident in memory, and configured to be executed by a processor; and using a Gaussian Process Model to specify a probabilistic model of an objective function, and employing an estimation function comprising a kernel covariance function such as a Radial Basis Function, RBF, consistent with Applicant specification, ¶¶44-46); [¶101: using “a Gaussian [P]rocess [M]odel … to specify a probabilistic model of an objective function … [and wherein as the number of] objective function evaluations used to update the probability model increases, so does the fidelity with which the probability model represent[ing] the objective function”, and wherein such a function includes a “radial basis function”, as depicted in ¶107, the probabilistic model generated by a Gaussian Process Model representing “shrink[age]” in uncertainty of the model, as elucidated in ¶170]

C) determining if a termination condition is met using the updated estimation function (i.e., wherein a termination condition evaluation module is represented by program instructions resident in memory, and configured to be executed by a processor; and wherein a termination condition corresponds to a probability of improvement such that a maximization of a probability of improvement is pursued in evaluation of an objective function, such that select[ion] [of]“next point[s]”, updates that are being made to an estimation function are done so in such a manner that maximizes a probability that the evaluation will yield an improvement over the best current value); [¶183 “select[ing] the next point[s] at which to evaluate the objective function”, updates, in such a manner that “maximize[s] the probability that the evaluation will yield an improvement over the best current value”]
responsive to the termination condition being met, selecting a markdown solution using the updated estimation function (i.e., wherein a next markdown solution selection module is represented by program instructions resident in memory, and configured to be executed by a processor; and wherein the selection of an updated estimation corresponds to the evaluation of a covariance kernel function represented by an employing an estimation function comprising a kernel covariance function such as a Radial Basis Function, RBF, consistent with Applicant specification, ¶¶44-46); [selecting a “radial basis function”, as depicted in ¶107]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [c]-[e] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again”. [¶¶93, 169, 205]

Regarding claim(s) 2, 10, 20, Rosenberg  may not disclose, as disclosed by Swersky [a]: The method of claim 1, The apparatus of claim 9, The method of claim 17, wherein the step of generating the updated estimation function for the set of markdown solutions using the selected next markdown solution and Gaussian Process Modeling comprises using a kernel covariance function to describe a statistical distribution of financial impact metrics over a function space (i.e., employing a Radial Basis Function, RBF).  [¶107: employing a “RBF” in association with a “Gaussian process model”, as depicted in ¶101] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [a] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again” – the employment of a RBF function contributing to improved performance while providing good representation. [¶¶93, 107, 169, 205]


Regarding claim(s) 3, 11, 21, Rosenberg  may not disclose, as disclosed by Swersky [a]: The method of claim 2, The apparatus of claim 10, The method of claim 20, wherein the kernel covariance function comprises a radial basis function (i.e., employing a Radial Basis Function, RBF).  [¶107: employing a “RBF” in association with a “Gaussian process model”, as depicted in ¶101]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [a] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again” – the employment of a RBF function contributing to improved performance while providing good representation. [¶¶93, 107, 169, 205]








Regarding claim(s) 4, 12, 18, Rosenberg may not disclose, as disclosed by Swersky [a]: The method of claim 1, The apparatus of claim 9, The method of claim 17, wherein the step of selecting the next markdown solution comprises using an acquisition function to select the next markdown solution based on maximum expected improvement (i.e., employing an acquisition function which encompasses a probability of improvement, consistent with Applicant specification, ¶53). [¶184: an “acquisition utility function that depends on one or more parameters of the probabilistic model is the expected improvement utility acquisition function”, which “aims to select the next point at which to evaluate the objective function so [as] to maximize the expected improvement over the best current value of the objective function”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [a] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again” and “evaluat[ing ]the objective function so as to maximize the probability that the evaluation of the objective function will provide an improvement over the best current value of the objective function”. [¶¶93, 107, 169, 183-184, 205]



Regarding claim(s) 5, 13, 19, Rosenberg may not disclose, as disclosed by Swersky [a]: The method of claim 1, The apparatus of claim 9, The method of claim 17, wherein the step of selecting the next markdown solution comprises using an acquisition function to select the next markdown solution based on maximum probability of improvement (i.e., employing an acquisition function which encompasses a probability of improvement, consistent with Applicant specification, ¶53). [¶¶183-184: an “acquisition utility function that depends on one or more parameters of the probabilistic model is the expected improvement utility acquisition function”, which “aims to select the next point at which to evaluate the objective function so [as] to maximize the expected improvement over the best current value of the objective function”, and “evaluat[ing ]the objective function so as to maximize the probability that the evaluation of the objective function will provide an improvement over the best current value of the objective function”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [a] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again” and “evaluat[ing ]the objective function so as to maximize the probability that the evaluation of the objective function will provide an improvement over the best current value of the objective function”. [¶¶93, 107, 169, 183-184, 205]


Regarding claim(s) 6, 14, 22, Rosenberg may not disclose, as disclosed by Swersky [a]: The method of claim 1, The apparatus of claim 9, The method of claim 17, wherein the step of determining if a termination condition is met using the updated estimation function comprises determining if a probability of improvement is beyond a threshold value (i.e., wherein a termination condition includes whether or not an expectation of improvement associated with a probability of improvement is bounded by a threshold value). [¶205: if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again” and “evaluat[ing ]the objective function so as to maximize the probability that the evaluation of the objective function will provide an improvement over the best current value of the objective function”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [a] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again” and “evaluat[ing ]the objective function so as to maximize the probability that the evaluation of the objective function will provide an improvement over the best current value of the objective function”. [¶¶93, 107, 169, 183-184, 205]

Regarding claim(s) 7, 15, Rosenberg may not disclose, as disclosed by Swersky [a]: The method of claim 1, The apparatus of claim 9, Rosenberg discloses further comprising evaluating the selected next markdown solution using an objective function to determine a next financial impact metric for the selected next markdown solution (i.e., determining a markdown solution associated with optimal markdown solutions and a financial impact associated with expunging of financial impact related to salvage value of inventory, a financial impact, consistent with Applicant’s specification, ¶¶36-38). [4:50-64:  employing an objective function, including as associated with a “Lagrange Multiplier” to incorporate the tradeoff between financial goals of clearing inventory, and maximizing revenue, an objective function employed to “optimize the [markdown] schedule from among rules-based choices. As a complete search of all the possible choices can be computationally enormous … the present invention divides the search into two phases, price points and step dates and then selects a subset of the choices to create a targeted search of the markdown choices”, an wherein said Lagrange may be used or to combine a number of individual objectives functions, such as “inventory”, “gross profits”, or consider each of these object functions separately]

Regarding claim(s) 8, 16, 23, The method of claim 7, Rosenberg discloses: The apparatus of claim 15, The method of claim 17, wherein the step of evaluating the selected next markdown solution using an objective function to determine a next financial impact metric for the selected next markdown solution comprises using a demand model with demand coefficients to estimate demand and forecast sales of the selected product over the future defined time period (i.e., employing an objective function with a demand mode, with coefficients associated with a financial impact associated with salvage value of inventory, a financial impact, consistent with Applicant’s specification, ¶¶36-38). [10:29-34: a “time dependent demand TDD(t), inventory I, and salvage costs s values”, and “coefficient[s] of elasticity” associated with said salvage value]

Regarding claim(s) 17, Rosenberg discloses: A markdown optimization method comprising: 
A) providing a set of markdown solutions, where each markdown solution in the set of markdown solutions defines a series of price reductions for a selected product to be implemented over a future defined time period; [as depicted in 3:50-56, selecting a next markdown includes first “[d]efinin[ing] a first subspace of permissible markdown [future] times for implementing the [future] permissible markdown price” and “[e]valuat[ing] a markdown schedule [a markdown solution] comprising the preferable permissible markdown time and the permissible markdown price step to determine if convergence criteria are met”]
B) evaluating each markdown solution in a selected sub set of the set of markdown solutions using an objective function to determine a financial impact metric for each markdown solution in the selected subset (i.e., employing an objective function with a demand mode, with coefficients associated with a financial impact associated with salvage value of inventory, a financial impact, consistent with Applicant’s specification, ¶¶36-38). [10:29-34: a “time dependent demand TDD(t), inventory I, and salvage costs s values”, and “coefficient[s] of elasticity” associated with said salvage value]
D) selecting a next markdown solution from the set of markdown solutions for evaluation; [3:50-56, selecting a next markdown includes “[d]efinin[ing] a first subspace of permissible markdown [future] times for implementing the [future] permissible markdown price” and “[e]valuat[ing] a markdown schedule [a markdown solution] comprising the preferable permissible markdown time and the permissible markdown price step to determine if convergence criteria are met”, and when the convergence criteria has not been met, define a “second subspace of permissible markdown times”, as depicted in 3:56-61]
J) responsive to the termination condition not being met, returning to step D) (i.e., wherein when a termination condition, a “convergence criteria” has not been met, define a “second subspace”, a next markdown solution subspace, such as a “second subspace of permissible markdown times” and “repeating the evaluating a markdown schedule”); [3:56-61: when “convergence criteria” has not been met, define a “second subspace of permissible markdown times”, a next markdown solution subspace, and “repeating the evaluating a markdown schedule”]
E) evaluating the selected next markdown solution using the objective function to determine a next financial impact metric for the selected next markdown solution (i.e., employing an objective function with a demand mode, with coefficients associated with a financial impact associated with salvage value of inventory, or any other objective with a financial impact, consistent with Applicant’s specification, ¶¶36-38). [10:29-34: a “time dependent demand TDD(t), inventory I, and salvage costs s values”, and “coefficient[s] of elasticity” associated with said salvage value – as each markdown solution is evaluated, employing an objective function]

Rosenberg does not explicitly disclose, as disclosed by Swersky:
C) generating an initial estimation function for the financial impact metrics for the set of markdown solutions using the financial impact metric for each markdown solution in the selected subset and Gaussian Process Modeling (i.e., wherein an estimation function generation module is represented by program instructions resident in memory, and configured to be executed by a processor; and using a Gaussian Process Model to specify a probabilistic model of an objective function, and employing an estimation function comprising a kernel covariance function such as a Radial Basis Function, RBF, consistent with Applicant specification, ¶¶44-46); [¶101: using “a Gaussian [P]rocess [M]odel … to specify a probabilistic model of an objective function”]

F) generating an updated estimation function for the financial impact metrics for the set of markdown solutions using the next financial impact metric and Gaussian Process Modeling (i.e., providing updates to a probabilistic model); [¶101: using “a Gaussian [P]rocess [M]odel … to specify a probabilistic model of an objective function … [and wherein as the number of] objective function evaluations used to update the probability model increases, so does the fidelity with which the probability model represent[ing] the objective function”, and wherein such a function includes a “radial basis function”, as depicted in ¶107, the probabilistic model generated by a Gaussian Process Model representing “shrink[age]” in uncertainty of the model, as elucidated in ¶170]
G) determining if a termination condition is met using the updated estimation function (i.e., wherein a termination condition evaluation module is represented by program instructions resident in memory, and configured to be executed by a processor; and wherein a termination condition corresponds to a probability of improvement such that a maximization of a probability of improvement is pursued in evaluation of an objective function, such that select[ion] [of]“next point[s]”, updates that are being made to an estimation function are done so in such a manner that maximizes a probability that the evaluation will yield an improvement over the best current value); [¶183 “select[ing] the next point[s] at which to evaluate the objective function”, updates, in such a manner that “maximize[s] the probability that the evaluation will yield an improvement over the best current value”]
H) responsive to the termination condition being met, selecting a markdown solution using the updated estimation function (i.e., wherein a next markdown solution selection module is represented by program instructions resident in memory, and configured to be executed by a processor; and wherein the selection of an updated estimation corresponds to the evaluation of a covariance kernel function represented by an employing an estimation function comprising a kernel covariance function such as a Radial Basis Function, RBF, consistent with Applicant specification, ¶¶44-46); [selecting a “radial basis function”, as depicted in ¶107]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg to include the aforesaid mechanism(s) [f]-[i] as taught by Swersky. One of ordinary skill would have been so motivated to include said mechanism(s) to improve the model fidelity by not only reducing the uncertainty of the model, as represented by the use of Gaussian Process Modeling in specifying a probabilistic model of an objective function, but also representing a more computationally efficient implementation than conventional Bayesian techniques, dictating that if “value[s] [associated with previous iterations] of [an] … objective function [fails] to [be] increased by more than a threshold value over the previous iterations [correspondingly, if the objective function fails to achieve a minimum threshold], a determination may be made to [halt] not evaluate the objective function again”. [¶¶93, 169, 205]

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure: Fox (US 2015/0081392): employing a Radial Basis Function in association with methods and systems employed in coordinating sales predictions and updating models based on learning, expected sales, and cost inputs – as relates to claims 1/9/17, and NPL, Kernel Methods and Support Vector Machines, Elsevier, 2014: Applications, and computational issues; Thomson Sampling for Dynamic Pricing, Walmart Labs, February 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682